—Appeal by the defendant from a judgment of the County Court, Westchester *570County (Lange, J.), rendered October 22, 1993, convicting him of burglary in the second degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced by the prosecutor’s comments during summation is unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641; People v Nuccie, 57 NY2d 818), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either without merit or do not require reversal in light of the overwhelming evidence of the defendant’s guilt (see, People v Gordillo, 191 AD2d 455). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.